           Case 7:20-cv-06397-PMH Document 21
                                           20 Filed 06/14/21
                                                    06/10/21 Page 1 of 1

                                                                Jackson Lewis P.C.
                                                                44 South Broadway, 14th Floor
                                                                White Plains NY 10601
                                                                (914) 872-8060 Main
                                                                (914) 946-1216 Fax
                                                   Application denied.   The parties are directed
                                                                jacksonlewis.com                 to file a joint
                                                   letter regarding the status of settlement by June 24, 2021.

                                                   The Clerk of the Court is respectfully directed to terminate
                                                   the motion sequence pending at Doc. 20.
Via ECF
                                                   SO ORDERED.

June 10, 2021                                      _______________________
                                                   Philip M. Halpern
Honorable Philip M. Halpern                        United States District Judge
United States District Judge
Southern District of New York                Dated: White Plains, New York
Daniel Patrick Moynihan United States Courthouse    June 14, 2021
500 Pearl Street, Room 1950
New York, New York 10007


Re: Carlos A. Cruz v. D’Ambrosio Ecclesiastical Art Studios Inc., et al.
    Index No. 20 Civ. 06397 (PMH)

Dear Judge Halpern:

We represent Defendants in this matter and write jointly with Plaintiff’s counsel to respectfully
request that the Court suspend all pending deadlines in this case. The parties have agreed in
principle to settle this matter and are currently in the process of negotiating settlement terms and
drafting a Cheeks approval letter.

Thank you for your consideration in this matter.

Respectfully,




Brian A. Bodansky
(914) 872-6882 Direct
brian.bodansky@jacksonlewis.com
Jackson Lewis P.C.

cc:       Jonathan M. Kozak, via ECF
          Robert Salaman, via ECF
